Filed 7/17/14 Stephanie B. v. Super. Ct. CA2/6

               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION SIX


STEPHANIE B.,                                                                   2d Civil No. B255265
                                                                              (Super. Ct. Nos. J067003,
     Petitioner,                                                                 J067004, J067005)
                                                                                  (Ventura County)
v.

THE SUPERIOR COURT OF VENTURA
COUNTY,

     Respondent;

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Real Party in Interest.



                   In this dependency case Mother petitions for an extraordinary writ to
reverse the trial court's order bypassing services and setting the matter for a hearing
pursuant to Welfare and Institutions Code section 366.26.1 We deny her petition.
                                                      FACTS
                   Stephanie B. (Mother) is the mother of Anthony S., born December
2001, Jesse S., born July 2004, and H. S. born October 2005. Jacob S. (Father) is


1
    All statutory references are to the Welfare and Institutions Code.
the children's father. Both parents have a history of drug abuse. This is not the first
proceeding involving the parents and their children.
              The first dependency proceeding began in April 2008. The police
were dispatched to Mother's home. They found Mother was under the influence of
methamphetamine, the home and the children were dirty, there was no food in the
home and the children had not eaten that day. The police arrested Mother for being
under the influence of methamphetamine and child endangerment.
              The Ventura County Human Services Agency (HSA) took custody of
the children and filed a dependency petition. The juvenile court declared the
children dependents of the court. Mother was offered reunification services. By the
12-month review, Mother had done well enough in her case plan that the
dependency was terminated and her children were returned to her.
              This dependency proceeding began in January 2014. The children
were living with Father. While the children were at school, the police arrived at
Father's apartment with a search warrant. Father refused to answer the door so the
police forced an entry. They saw Father flushing drugs down the toilet. The police
seized over one-half pound of methamphetamine in the apartment, some of it within
reach of the children. Father was arrested for possession of a controlled substance
for sale. HSA detained the children.
              The day the children were detained, HSA could not locate Mother.
Mother called HSA the next day. She said she had not had a stable living situation
"in a while." She claimed she knew Father would eventually be arrested. When
that happened, she planned to move into Father's apartment and take care of the
children. She admitted she was awaiting disposition of drug charges alleged against
her.
              A juvenile dependency petition alleged the children came within the
jurisdiction of the court pursuant to section 300, subdivisions (b), (g) and (j). The
juvenile court found the children to be dependents of the court. The court ordered

                                           2
that reunification services to Mother be bypassed pursuant to section 361.5,
subdivision (b)(13). The court set the matter for a hearing pursuant to section
366.26.
                                        DISCUSSION
               Section 361.5, subdivision (b)(13) provides in part that a court may
bypass services to a parent where it finds by clear and convincing evidence that "the
parent or guardian of the child has a history of extensive, abusive, and chronic use
of drugs or alcohol and has resisted prior court-ordered treatment for this problem
during a three-year period immediately prior to the filing of the petition that brought
that child to the court's attention . . . ."
               Mother claims that section 361.5, subdivision (b)(13) does not apply
because in 2008 she completed a treatment program that was part of her case plan in
the first dependency and in spite of having several drug-related arrests between
2008 and 2013, she had only one conviction. That conviction was in 2010.
               But even though a person has successfully completed a rehabilitation
program, failure to maintain long-term sobriety is "resistance to treatment" within
the meaning of section 361.5, subdivision (b)(13). (See Randi R. v. Superior Court
(1998) 64 Cal.App.4th 67, 73.) Moreover, Mother cites no authority prohibiting the
trial court from considering evidence of Mother's arrests as well as convictions.
Here Mother has had multiple arrests between 2008 and 2013, as well as a
conviction. Her latest arrest was in November 2013. She stated she relapsed
because Father would not allow her to see her children. She testified she was
currently "on diversion" and would be seeking treatment under Proposition 36. If
she had no current drug problem she would not be seeking treatment under
Proposition 36.
               There is more than ample evidence to support the trial court's order
bypassing services to Mother.


                                               3
             The petition is denied.
             NOT TO BE PUBLISHED.




                                       GILBERT, P. J.


We concur:



             YEGAN, J.



             PERREN, J.




                                       4
                                 Bruce A. Young, Judge

                           Superior Court County of Ventura
                          ______________________________


             Stephanie B., in pro. per., for Petitioner.
             No appearance for Respondent.
             Leroy Smith, County Counsel, County of Ventura, Alison L. Harris,
Assistant County Counsel, for Real Party in Interest.